— Appeal by the defendant from *976a judgment of the County Court, Orange County (Carey, J.), rendered April 29, 1988, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the plea allocution was insufficient is unpreserved for appellate review as the defendant did not move to withdraw the plea (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 121 AD2d 562). In any event, the record reflects the defendant’s clear and unequivocal admissions that he grabbed the complainant’s purse, pulled her from her car and struck her.
As the defendant knowingly and voluntarily entered a plea of guilty under a negotiated plea agreement with the understanding that he was to receive the sentence imposed, he may not now be heard to complain that the sentence was excessive (see, People v Kazepis, 101 AD2d 816).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Eiber, Balletta and Ritter, JJ., concur.